Case 2:20-cv-09819-VAP-AGR Document 1 Filed 10/26/20 Page 1 of 3 Page ID #:1




  1 SHEPPARD, MULLIN, RICHTER HAMPTON LLP
       A Limited Liability Partnership
  2    Including Professional Corporations
    HAYLEY S. GRUNVALD, Cal. Bar No. 227909
  3 hgrunvald@sheppardmullin.com
    12275 El Camino Real, Suite 200
  4 San Diego, CA 92130-2006
    Telephone: 858.720.8900
  5 Facsimile: 858.509.3691
  6
    Attorneys for Defendant
  7 HOT TOPIC, INC. dba
    BOX LUNCH 4549
  8
  9
10                                   UNITED STATES DISTRICT COURT
11                               CENTRAL DISTRICT OF CALIFORNIA
12
13 GABRIELA CABRERA,                                Case No.
14                      Plaintiff,                  NOTICE OF REMOVAL OF
                                                    ACTION TO FEDERAL COURT
15             v.
16 HOT TOPIC, INC. DBA BOX LUNCH                    Los Angeles County Superior Court
   4549 AND DOES 1-20,                              Case No.: 20VECV00967
17
             Defendants.
18                                                  Action Filed:     August 31, 2020
                                                    Trial Date:       None Set
19
20
21
22
23
24
25
26
27
28

      SMRH:4828-2806-3695.1                     NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 2:20-cv-09819-VAP-AGR Document 1 Filed 10/26/20 Page 2 of 3 Page ID #:2




  1            TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
  2 CENTRAL DISTRICT OF CALIFORNIA:
  3            PLEASE TAKE NOTICE that defendant Hot Topic Inc., dba Box Lunch
  4 4549 (Defendant”) hereby removes to this Court the state court action described
  5 below:
  6            I.       FILING AND SERVICE OF THE COMPLAINT.
  7            1.       On August 31, 2020, plaintiff Gabriela Cabrera (“Plaintiff”)
  8 commenced an action in the Superior Court of the State of California for the County
  9 of Los Angeles, Case Number 20VECV00967, by filing a Complaint entitled
10 “Gabriela Cabrera v. Hot Topic, Inc. dba Box Lunch 4549 and Does 1-20”
11             2.       Plaintiff served the Complaint on Defendant’s agent for service of
12 process on September 24, 2020. True and correct copies of the Summons and
13 Complaint and all other documents are attached hereto as Exhibit “A”. Defendant
14 has not yet responded to the Complaint. To Defendant’s knowledge, no other
15 defendant has been served or named. See Salveson vs. Western States Bankcard
16 Ass’n, 731 F.2d 1423, 1429 (9th Cir. 1984) (defendant need not join in or consent to
17 the notice of removal if the nonjoining defendant has not been served with process
18 in the state action at the time the notice of removal is filed.).
19             II.      THIS COURT HAS FEDERAL QUESTION JURISDICTION.
20             3.       This action is a civil action for which this Court has original
21 jurisdiction pursuant to 28 U.S.C. § 1331 and is one which may be removed
22 pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1443, in that it appears from the
23 Complaint that Plaintiff has filed a civil rights action, and his claims are founded on
24 a claim or right arising under the laws of the United States.
25             4.       More specifically, it appears from the Complaint that this is a civil
26 rights action arising from and alleging violations of the Americans with Disabilities
27 Act, 42 U.S.C. § 12182 et seq. (Complaint ¶¶ 17, 18, 20, and 21).
28

                                                     -1-
      SMRH:4828-2806-3695.1                       NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 2:20-cv-09819-VAP-AGR Document 1 Filed 10/26/20 Page 3 of 3 Page ID #:3




  1            III.     THIS NOTICE OF REMOVAL IS TIMELY AND PROPERLY
  2 FILED.
  3            5.       The filing of this Notice of Removal is filed within the time period
  4 required under 28 U.S.C. § 1446(a).
  5            6.       Defendant will give written notice of the filing of this Notice of
  6 Removal to all adverse parties as required by 28 U.S.C. § 1446(d) and will file a
  7 copy of this Notice of Removal within the law division of the Superior Court of
  8 California, County of Los Angeles, as further required by that Section.
  9            7.       Venue is proper in this Court because the action is being removed from
10 the Superior Court in the County of Los Angeles.
11             8.       The undersigned counsel for Defendant has read the foregoing and
12 signs the Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil
13 Procedure, as required by 28 U.S.C. § 1446(a).
14             WHEREFORE, Defendant prays that the above action now pending against it
15 in the Superior Court of the County of Los Angeles be removed to this Court.
16
      Dated: October 26, 2020
17
                                          SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
18
19
20                                        By                 /s/ Hayley S. Grunvald
21                                                          HAYLEY S. GRUNVALD

22                                                           Attorneys for Defendant,
23                                                               HOT TOPIC dba
                                                               BOX LUNCH 4549
24
25
26
27
28

                                                     -2-
      SMRH:4828-2806-3695.1                       NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
